DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments with respect to amended claim(s) 21, 30, 37 and new claim 40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
	
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The following rejection has been modified in view of applicant's arguments and/or amendments.
Claims 21-22, 24-25, and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over “Hering et al.,” US 2004/0092821 (hereinafter Hering) and in view of “Cory et al.,” US 2006/0085049 (hereinafter Cory, provisional 60/619,921 filed on 10/20/2004), and “Yang et al.,” US 2005/0285858 (hereinafter Yang), and further in view of “Milbocker et al.,” US 2005/0070913 (hereinafter Milbocker), and “Houser et al.,” US 2002/0032462 (hereinafter Houser). 
Regarding to claim 21, Hering teaches a method for avoiding nerve tissue during access to a surgical target site of a patient, comprising:
advancing a medical accessory through non-bone soft tissue to the surgical target site, wherein the medical accessory is equipped with an ultrasound transducer incorporated proximate the distal end (Figures 1-4 show ultrasound transducer head K at proximate to the distal end of the device); and during the advancing of the medical accessory (ultrasonic head contains one or more transducer elements for sending and receiving ultrasonic waves [0045]):
emitting ultrasound signals proximate a distal end of the medical accessory ([0045]); 
indicating on a display a position of the at least one of nerve tissue and vasculature relative to the medical accessory (position of the device in the ultrasonic image [0023] and [0061], [0064]); and
adjusting a path of the medical accessory to the surgical target site identified by the processing of the ultrasound signals emitted by the medical accessory (ultrasonic image [0019] and puncture aid line/point can be changed simultaneously with deflecting or manipulation device [0023], [0040], [0056])
Hering does not explicitly teach a surgical target site at the spine of a patient and further details of ultrasonically guiding the medical instrument in a path with nerve tissue or vasculature as claimed. 
However, in an analogous field of image guided medical treatment procedures, Cory teaches using ultrasound imaging to guide and properly treat the target site of the spine of the patient (vertebroplasty [0213]-[0215]), and including following limitations:
emitting ultrasound signals proximate a distal end of the medical accessory (electrode array assembly combined or integrated with an ultrasound transducer [0212]);
processing the ultrasound signals to identify nerve tissue and vasculature located proximate the medical accessory (signals from ultrasound transducer are processed and can image blood vessels and nerves, mapping blood vessels, bones and other tissues as well as nerve tissues [0212] and [0380])
indicating on a display a position of the ultrasound-identified nerve tissue relative to the medical accessory within the path to the surgical target site (ultrasound images of tissues, such as nerves, blood vessels, and bone [0213], [0215], [0233] display, Fig. 43-44)
adjusting a path of the medical accessory to the surgical target site to avoid nerve tissue positioned within the path to the surgical target site identified by the processing of the ultrasound signals emitted by the medical accessory (nerve imaging system to avoid damaging nerves in subsequent procedures [0190], keying off the position of blood vessels, avoiding injuring the nerves during procedures [0212]-[0213], system permit precise location of spinal nerves with respect to the spinal process, transverse process and vertebral body to reduce risk of nerve injury during procedures like vertebroplasty [0215] and imaging the nerve allow the clinician to position the needle so as to avoid the nerve[0384])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify medical accessory as taught by Hering to be used in spinal cord procedures as disclosed by Cory, as both Hering and Cory are directed to image guided medical procedures, and since ultrasonically guiding spinal cord treatment and avoiding damaging 
Cory does not specifically disclose wherein the indicating include displaying a nerve tissue on the display in a first color or first shade of color distinct from a second color or second shade of color used to designate surrounding tissue. 
However, in the analogous field of endeavor in processing and displaying images of different tissues, Yang discloses processing the pixels in an image volume wherein intensity values or ranges of values can be correlated with specific types of tissue, nerve fibers, blood vessels, organ walls, based on the intensity ranges within the image, where the raw intensity values in the image can serve as input to a transfer function whose output is an opacity or color value that can characterize the type of tissue ([0028]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify image processing steps as taught by Cory to incorporate teaching of Yang, Hering, Cory and Yang are all directed to imaging process, and since assigning different opacity or color for different types of tissues in the image was well known in the art as taught by Yang.  One of ordinary skill in the art could have combined the elements as claimed by Cory with no change in their respective functions, but simply programming image processor to input raw intensity of different tissue types to a transfer function whose output is color 
Cory does not explicitly disclose details of the spinal procedure, including advancing the device through psoas muscle tissue as amended.
However, in the same field of image guided spinal procedures, Milbocker discloses spinal procedure, which includes moving the device through the psoas muscle of the patient at the patient’s spine ([0013]), making an access sometimes involves transverse the psoas muscle ([0013]), and the catheter is equipped with visualization at the distal end ([0148]), usually optical imaging, but can also include ultrasound ([0150]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the medical accessory as taught by Hering to incorporate teaching by Milbocker, since advancing the medical tool through psoas muscle with ultrasound image guidance was well known in the art as taught by Milbocker.  One of ordinary skill in the art could have combined the elements as claimed by Hering with no change in their respective functions, but using the device during spinal procedure, to advance the device through psoas muscle, with ultrasound image guidance, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to repair lumbar ([0013]) and provide visualization ([0150]), and there was reasonable expectation of success.
Hering, Cory, and Milbocker do not explicitly teach that the medical accessory is a dilator.
However, in the same field of endeavor in surgical procedure, Houser teaches the medical accessory is a dilator with imaging sensor ([0016]), ultrasound sensor incorporated in the dilator ([0078], [0081]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify medical accessory as taught by Hering to incorporate teaching by Houser, as both Hering and Houser are directed to image guided medical procedures, and since dilator with ultrasound imaging sensor was well known in the art as taught by Houser.  One of ordinary skill in the art could have combined the elements as claimed by Hering with no change in their respective functions, replacing the medical accessory with a dilator, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to allow appropriate delivery system to reach the target area ([0016]), and there was reasonable expectation of success.
Regarding to claims 22, 24, and 29, Hering, Cory, Yang, Milbocker, and Houser together teach all limitations of claim 21 as discussed above. 
Cory further teaches following limitations:
Of claim 22, wherein the surgical target site is includes at least one of intervertebral disc and a vertebral body ([0215] vertebral body)
Of claim 24, processing ultrasound signal data into viewable images for viewing on the display ([0213], [0215])
Of claim 29, receiving the ultrasound signals after the ultrasound signals reflect off the at least one of the nerve tissue and vasculature proximate the medical accessory ([0213], [0215])

Regarding to claims 25 and 28, Hering, Cory, Milbocker, and Houser together teach all limitations of claim 21 as discussed above. 
For claim 25, Hering further teaches emitting the ultrasound signals circumferentially about the distal end of the medical accessory (rotating ultrasound probe head [0018], radially directed observation [0064])
Claim 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hering, Cory, Yang, Milbocker, and Houser as applied to claim 21 above, and further in view of “Janssen et al.,” US 2005/0283148 (hereinafter Janssen).
Regarding to claim 26, Hering, Cory, Yang, Milbocker, and Houser together teach all limitations of claim 21 as discussed above.
Hering does discloses that ultrasound transducer is rotatable ([0018]), and disposed at a portion of the distal end of the medical accessory (Figures 1-4).
Milbocker further discloses wherein the ultrasound transducer is disposed at a portion of the distal end of the medical accessory (catheter has a distal tip with viewing system, including ultrasound [0148], [0150]) and the method includes rotating the medical accessory while advancing the medical accessory through the psoas muscle tissue to the surgical target site ([0013] transverse psoas muscle, dissecting through the tissue), but does not explicitly teach the rotating the instrument. 
In addition, Houser teaches a steering mechanism for dilator to deflect to desired direction, which would in turn modify the emitter ultrasound signal by the transducers disposed around the dilator ([0081]-[0082]). 
However, in an analogous field of medical treatment, Janssen discloses that the medical instrument (ablation probe) can be rotated ([0190]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify vertebra procedures as taught by Cory to rotate the instrument during procedures, as Hering, Cory, Yang, Milbocker, Houser, and Janssen are all directed to guiding medial instrument to the target site, and since rotating the instrument was well known in the art as taught by Janssen.  One of ordinary skill in the art could have combined the elements as claimed by Hering, Cory, Yang, and Milbocker with no change in their respective functions, but rotate the instrument as guiding to the target site, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to further increase the areas of treatment, and procedures ([0109]), and there was reasonable expectation of success.
Claims 30-32, and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hering, Cory, Yang, and Milbocker and Houser, and further in view of “Mire et al.,” US 2007/0066887 (filed on 9/21/2005, hereinafter Mire). 
Regarding to claim 30, Hering teaches a method for guiding surgical instrumentation through anatomy of a subject, the method comprising:
advancing a medical accessory through non-bone soft tissue to the surgical target site, wherein the medical accessory is equipped with a means for emitting ultrasound signals; and during the advancing of the medical accessory (ultrasonic head contains one or more transducer elements for sending and receiving ultrasonic waves [0045]):
emitting ultrasound signals proximate a distal end of the medical accessory ([0045]); 
indicating on a display a position of the medical accessory ([0023] and [0061]); and
determining whether to adjust a path of the medical accessory to the surgical target site ([0023], [0040], [0056])
Hering does not explicitly teach a surgical target site at the spine of a patient and further details of ultrasonically guiding the medical instrument in a path with nerve tissue or vasculature as claimed. 
However, in an analogous field of image guided medical treatment procedures, Cory teaches using ultrasound imaging to guide and properly treat the target site of the spine of the patient ([0213]-[0215]), and including following limitations:
Creating a surgical access corridor by advancing a medical accessory from an incision site to a surgical site at an anterior column of the spine ( a needle is placed into the vertebra, under the transverse process [0384])
emitting ultrasound signals proximate a distal end of the medical accessory; processing the ultrasound signals to monitor for at least one of nerve tissue and vasculature located proximate the medical accessory (signals are processed and image blood vessels and nerves [0212])
indicating on a display a position of the ultrasound-identified nerve tissue relative to the medical accessory within the path to the surgical target site (ultrasound images of tissues, such as nerves, blood vessels, and bone [0213], [0215], [0233] display, Fig. 43-44)
adjusting a path of the medical accessory to the surgical target site to avoid nerve tissue positioned within the path to the surgical target site identified by the processing of 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify medical accessory as taught by Hering to be used in spinal cord procedures as disclosed by Cory, as both Hering and Cory are directed to image guided medical procedures, and since ultrasonically guiding spinal cord treatment and avoiding damaging other nerves was well known in the art as taught by Cory.  One of ordinary skill in the art could have combined the elements as claimed by Hering with no change in their respective functions, rather using Hering’s ultrasonically guiding medical accessory in spinal procedures, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to allow precise location of spinal nerves during spinal process to reduce nerve injury ([0215]), and there was reasonable expectation of success.
Cory does not specifically disclose wherein the indicating include displaying a nerve tissue on the display in a first color or first shade of color distinct from a second color or second shade of color used to designate surrounding tissue. 
However, in the analogous field of endeavor in processing and displaying images of different tissues, Yang discloses processing the pixels in an image volume wherein intensity values 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify image processing steps as taught by Cory to incorporate teaching of Yang, Hering, Cory and Yang are all directed to imaging process, and since assigning different opacity or color for different types of tissues in the image was well known in the art as taught by Yang.  One of ordinary skill in the art could have combined the elements as claimed by Cory with no change in their respective functions, but simply programming image processor to input raw intensity of different tissue types to a transfer function whose output is color value defining type of tissue,  and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to classify the tissue types and let use select tissue type of interest to be displayed ([0028]), and there was reasonable expectation of success.
Cory further discloses image guided vertebroplasty ([0215]) and targeting the column of the spine, but does not explicitly disclose the path is a lateral, trans-psoas path.
However, in analogous field of spinal procedures, Milbocker teaches a spinal procedure, which includes moving the device through the psoas muscle of the patient at the patient’s spine ([0013]), making an access sometimes involves transverse the psoas muscle ([0013]), and the catheter is equipped with visualization at the distal end ([0148]), usually optical imaging, but can also include ultrasound ([0150]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the medical accessory as taught by Hering to incorporate teaching by Milbocker, since advancing the medical tool through psoas muscle with ultrasound image guidance was well known in the art as taught by Milbocker.  One of ordinary skill in the art could have combined the elements as claimed by Hering with no change in their respective functions, but using the device during spinal procedure, to advance the device through psoas muscle, with ultrasound image guidance, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to repair lumbar ([0013]) and provide visualization ([0150]), and there was reasonable expectation of success.
Hering, Cory, Yang, and Milbocker do not explicitly teach that the medical accessory is a dilator.
However, in the same field of endeavor in surgical procedure, Houser teaches the medical accessory is a dilator with imaging sensor ([0016]), ultrasound sensor incorporated in the dilator ([0078], [0081]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify medical accessory as taught by Hering to incorporate teaching by Houser, as both Hering and Houser are directed to image guided medical procedures, and since dilator with ultrasound imaging sensor was well known in the art as taught by Houser.  One of ordinary skill in the art could have combined the elements as claimed by Hering with no change in their respective functions, replacing the medical accessory with a dilator, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been 
Houser does not explicitly disclose that a dilator is used in a spinal procedure. However, a dilator is widely used in the medical procedures to provide access through desired target. The examiner submits “Mire” which provides a support that dilator is used in spinal procedures ([0060], and [0085]-[0086]). 
Thus, Houser can use the dilator during spinal procedures as disclosed by Mire, to provide incision ([0084]) and provide access to the spines ([0067]). 
Regarding to claims 31-32, Hering, Cory, Yang, Milbocker, Houser and Mire together teach all limitations of claim 30 as discussed above. 
For claim 31, Hering teaches while creating the surgical access corridor, processing ultrasound signal data into viewable images for viewing on the display (simultaneous guiding and positioning of manipulation devices and ultrasonically controlled [0056]).
For claim 32, Hering further teaches emitting the ultrasound signals circumferentially about the distal end of the medical accessory (rotating ultrasound probe head [0018],  radially directed observation [0064])
Furthermore, Houser discloses explicitly emitting the ultrasound signals circumferentially around the dilator as amended, since Houser teaches four transducers placed around the dilator to provide a circumferential view of the anatomical structures ([0081]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify medical accessory as taught by Hering to be used in spinal cord procedures as disclosed by Cory, as both Hering and Cory are directed to image guided medical procedures, and since ultrasonically guiding spinal cord treatment and avoiding damaging 
In addition, Houser discloses steering the dilator to reach the desired target ([0082]).
Regarding to claim 36, Hering, Cory, Yang, Milbocker, Houser and Mire together teach all limitations of claim 30 as discussed above.
Cory teaches receiving the ultrasound signals after the ultrasound signals reflect off the at least one of the nerve tissue and vasculature proximate the medical accessory ([0213], [0215]).
Furthermore, Houser teaches ultrasound transducers disposed around the dilator ([0081]-[0082]), which receives the ultrasound signals to be processed to provide images. 
Claim 33 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hering, Cory, Yang, Milbocker, Houser and Mire as applied to claim 30 above, and further in view of “Janssen et al.,” US 2005/0283148 (hereinafter Janssen).
Regarding to claim 26, Hering, Cory, Yang, Milbocker, Houser and Mire together teach all limitations of claim   30 as discussed above.
Houser teaches a steering mechanism for dilator to deflect to desired direction, which would in turn modify the emitter ultrasound signal by the transducers disposed around the dilator ([0081]-[0082]). 
Hering does discloses that ultrasound transducer is rotatable ([0018]), and disposed at a portion of the distal end of the medical accessory (Figures 1-4), but does not further explicitly teach rotating the medical accessory while advancing through the non-bone soft tissue to the surgical site as claimed. 
However, in an analogous field of medical treatment, Janssen discloses that the medical instrument (ablation probe) can be rotated ([0190]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify vertebra procedures as taught by Cory to rotate the instrument during procedures, as Hering, Cory, and Janssen are all directed to guiding medial instrument to the target site, and since rotating the instrument was well known in the art as taught by Janssen.  One of ordinary skill in the art could have combined the elements as claimed by Hering and Cory with no change in their respective functions, but rotate the instrument as guiding to the target site, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to further increase the areas of treatment, and procedures ([0109]), and there was reasonable expectation of success.
Claims 37-38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cory (US 2006/0085049), Yang (US 2005/0285858), and in view of “Milbocker et al.,” US 2005/0070913 (hereinafter Milbocker), and Hering (US2004/0092821), and Houser.
Regarding to claim 37, Cory teaches a method comprising:
Cory teaches using ultrasound imaging to guide and properly treat the target site of the spine of the patient ([0213]-[0215]), and including following limitations:
While a distal end of a medical accessory is being advanced through the spine ([0213]-[0215])
emitting ultrasound signals with an ultrasound transducer incorporated proximate the distal end of the medical accessory (electrode array combined or integrated with an ultrasound transducer [0212], ultrasound transducer mounted on, in, or adjacent to the electrode array assembly [0213]); 
processing the ultrasound signals to monitor for at least one of nerve tissue and vasculature located proximate the medical accessory (signals are processed and image blood vessels and nerves [0212])
emitting an electrical stimulation signal from the medical accessory (a nerve stimulator electrode [0385]);
detecting a neuromuscular response evoked by the electrical stimulation signal ([0228], nerve stimulator electrode [0385]);
processing the neuromuscular response to monitor for nerve tissue ([0178]);
indicating on a display a position of the ultrasound-identified nerve tissue relative to the medical accessory within the path to the surgical target site (ultrasound images of tissues, such as nerves, blood vessels, and bone [0213], [0215], [0233] display, Fig. 43-44)
adjusting a path of the medical accessory to the surgical target site to avoid nerve tissue positioned within the path to the surgical target site identified by the processing of the ultrasound signals emitted by the medical accessory (nerve imaging system to avoid damaging nerves in subsequent procedures [0190], keying off the position of blood vessels, avoiding injuring the nerves during procedures [0212]-[0213], system permit 
Cory does not specifically disclose wherein the indicating include displaying a nerve tissue on the display in a first color or first shade of color distinct from a second color or second shade of color used to designate surrounding tissue. 
However, in the analogous field of endeavor in processing and displaying images of different tissues, Yang discloses processing the pixels in an image volume wherein intensity values or ranges of values can be correlated with specific types of tissue, nerve fibers, blood vessels, organ walls, based on the intensity ranges within the image, where the raw intensity values in the image can serve as input to a transfer function whose output is an opacity or color value that can characterize the type of tissue ([0028]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify image processing steps as taught by Cory to incorporate teaching of Yang, as Cory and Yang are all directed to imaging process, and since assigning different opacity or color for different types of tissues in the image was well known in the art as taught by Yang.  One of ordinary skill in the art could have combined the elements as claimed by Cory with no change in their respective functions, but simply programming image processor to input raw intensity of different tissue types to a transfer function whose output is color value defining type of tissue,  and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed 
Cory does not explicitly teach advancing the medical accessory through the psoas muscle at the spine as claimed. 
However, in analogous field of spinal procedures, Milbocker teaches a spinal procedure, which includes moving the device through the psoas muscle of the patient at the patient’s spine ([0013]), making an access sometimes involves transverse the psoas muscle ([0013]), and the catheter is equipped with visualization at the distal end ([0148]), usually optical imaging, but can also include ultrasound ([0150]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the medical accessory as taught by Cory to incorporate teaching by Milbocker, since advancing the medical tool through psoas muscle with ultrasound image guidance was well known in the art as taught by Milbocker.  One of ordinary skill in the art could have combined the elements as claimed by Cory with no change in their respective functions, but using the device during spinal procedure, to advance the device through psoas muscle, with ultrasound image guidance, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to repair lumbar ([0013]) and provide visualization ([0150]), and there was reasonable expectation of success.
Cory does not further teach that an electrode is disposed proximate the distal end of the medical accessory, electrical stimulation signal configured to evoke muscle activity, and detecting muscle activity and processing the muscle activity as amended.
However, in the same field of endeavor in ultrasound image guided medical procedures, Hering discloses that an electrode is disposed on the distal end of the medical accessory (Figure 6 [0068]), and stimulates muscle fibers and determine the contractibility ([0068]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the medical accessory as taught by Cory to incorporate teaching by Hering, as both Cory and Hering disclose stimulating tissues with guidance of ultrasound imaging system, and since stimulating muscle fibers and analyzing the response was well known in the art as taught by Hering.  One of ordinary skill in the art could have combined the elements as claimed by Cory with no change in their respective functions, but using its stimulation to stimulate muscle of interest and evaluate the response using the medical accessory with an electrode, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to determine the muscular activity simultaneously to the ultrasound image to obtain muscular functional parameters ([0068]), and there was reasonable expectation of success.
Hering, Cory, and Milbocker do not explicitly teach that the medical accessory is a dilator.
However, in the same field of endeavor in surgical procedure, Houser teaches the medical accessory is a dilator with imaging sensor ([0016]), ultrasound sensor incorporated in the dilator ([0078], [0081]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify medical accessory as taught by Hering to incorporate teaching by Houser, as both Hering and Houser are directed to image guided medical procedures, and since dilator with ultrasound imaging sensor was well known in the art as taught by Houser.  
Houser does not explicitly disclose that a dilator is used in a spinal procedure. However, a dilator is widely used in the medical procedures to provide access through desired target. The examiner submits “Mire” which provides a support that dilator is used in spinal procedures ([0060], and [0085]-[0086]). 
Thus, Houser can use the dilator during spinal procedures as disclosed by Mire, to provide incision ([0084]) and provide access to the spines ([0067]). 
Regarding to claim 38, Cory, Milbocker, Yang, Hering, and Houser together teach all limitations of claim 37 as discussed above. 
Cory further teaches further comprising simultaneously providing at the display an ultrasound image based on the processed ultrasound signals and nerve monitoring data based on the neuromuscular response (nerve tissue density, display of tissue [0162], [0194], [0214]).
Hering further discloses monitoring data based on the muscle activity simultaneously with the ultrasound image ([0068]). 
Regarding to claim 39, Cory, Milbocker, and Hering together teach all limitations of claim 37 as discussed above.
Milbocker discloses performing spinal procedures with a retractor ([0014]). 
Claim 40 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hering, Cory, Yang, and Milbocker and Houser, and further in view of “Ritter et al.,” US 2003/0135112 (hereinafter Ritter).
Regarding to clam 40, Hering, Cory, Yang, Milbocker, and Houser together teach all limitations of claim 21 as discussed above. 
Hering, Cory, Yang, Milbocker, and Houser do not further explicitly teach detecting the emitted ultrasound signals at a receiver positioned outside of the patient’s body as claimed.
However, in the analogous field of endeavor in localizing medical devices, Ritter discloses localizing medical device with imaging system, wherein the imaging system can be ultrasonic imaging system ([0063]), and discloses configuration of transmitters on the catheter and receivers are positioned outside of the patients ([0056] and [0063] Figure 4). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ultrasound imaging method as taught by Hering to incorporate teaching of Ritter, since separate receivers from transmitters and positioned in fixed location outside of the patient’s body was well known in the art as taught by Ritter.  One of ordinary skill in the art could have combined the elements as claimed by Hering with no change in their respective functions, configuring separate receivers positioned outside of the patient, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide sufficient information for localization ([0056]), and there was reasonable expectation of success.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA J PARK whose telephone number is (571)270-1788.  The examiner can normally be reached on Monday-Thursday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 408-918-9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICIA J PARK/Primary Examiner, Art Unit 3793